
Exhibit 10.1
 
 
Amendment to Financing and Security Agreement
Between Action Capital Corporation and Telos Corporation




WHEREAS, Action Capital Corporation ("ACTION") entered into a Financing and
Security Agreement with Telos Corporation (hereinafter "CLIENT") dated July 15,
2016; and


WHEREAS both parties agree to amend this document in accordance with Section 6.5
thereof;


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:
 
Section 6.2 shall be amended by deleting the section in its entirety and
replacing it with the following:


6.2
TERMINATION: The term of this is Agreement shall be through January 2, 2019,
except that this Agreement may be terminated by CLIENT at any time without
premium or penalty, upon written notice of such termination by CLIENT.  Upon
repayment in full in cash of the OBLIGATIONS and the termination of this
Agreement, the security interests (including, without limitation, collateral
transfers and assignments) hereunder shall automatically terminate and be
released and, at the CLIENT'S sole cost and expense, ACTION shall promptly
evidence such release and termination by financing statement terminations, by
notice to CUSTOMERS, by reassignment of otherwise, as CLIENT may reasonably
request from time to time.





Agreed to this 13th day of August, 2018.
 
 

     
CLIENT:  Telos Corporation
 
     
By:
/s/ Michele Nakazawa
     
Title:
Chief Financial Officer
         
Attested By:
/s/ Helen M. Oh
     
Seal:
                       
ACTION:  Action Capital Corporation
     
By:
/s/ Patrick A. Thom
       
Patrick A. Thom
     
Title:
President